Citation Nr: 9932091	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  94-25 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to April 
1964.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Medical and Regional Office Center 
(M&ROC) in Cheyenne, Wyoming. 

The appellant's claim was remanded by the Board in May 1997 
so that the appellant could be scheduled for a hearing before 
a member of the Board.  The hearing was held before the 
undersigned member of the Board in July 1999.  The 
appellant's claim is now ready for consideration by the 
Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.
 
2.  The veteran committed suicide due to the constant pain 
and the depression that was caused by his service-connected 
osteomyelitis.



CONCLUSION OF LAW

A service-connected disability contributed to the cause of 
the veteran's death. 38 U.S.C.A. §§ 5107, 1310 (West 1991); 
38 C.F.R. § 3.312 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the appellant's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

The veteran died of a self-inflicted gunshot wound in 
December 1993.  The appellant is the widow of the veteran.  
She claims that she is entitled to service connection for the 
cause of the veteran's death.  At the July 1999 hearing she 
testified that the veteran experienced constant severe pain 
due to his service-connected osteomyelitis of the right leg.  
She further testified that two days before he killed himself 
the veteran told his son that he just couldn't take the pain 
anymore and that he thought about killing himself because he 
just could not go on any longer.  The appellant had provided 
similar testimony at a June 1994 hearing before a hearing 
officer.  The veteran had confided with their youngest son 
that he could not take the pain anymore and thought about 
killing himself.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather, it must be shown that there was 
a causal connection.  38 U.S.C.A. §§ 1310; 38 C.F.R. 
§§ 3.312.

At the time of the veteran's death, service connection was in 
effect for osteomyelitis of the right femur, postoperative 
saucerization, evaluated as 60 percent disabling.

Both private and VA medical records dated subsequent to 
October 1988 show that the veteran experienced chronic pain 
due to his service-connected osteomyelitis disability.  
December 1990 VA records reveal that the veteran was referred 
to a pain management program.

The veteran underwent a psychological examination performed 
by Fleming Associates in July 1990.  The veteran reported 
severe right lower extremity pain, only partly relieved by 
medication.  The veteran stated that he would allow his leg 
to be cut off, or anything else, to get rid of the pain.  The 
veteran reported feeling depressed, but denied thoughts of 
suicide.  He reported irritability when experiencing 
increased amounts of pain.  The examiners diagnoses included 
life circumstance problem - adjustment to chronic medical 
problem with mixed emotional features and rule out 
depression.  The examiners further stated that the veteran 
might not respond to others appropriately when he was under 
the affects of narcotic pain medication.

The record indicates that the veteran experienced severe pain 
due to his service-connected right femur osteomyelitis.  The 
July 1990 psychologists' examination report indicates that 
the veteran experienced psychiatric disability, including 
possibly a depressive disorder, due to his service-connected 
right lower extremity disability.  Furthermore, the appellant 
has provided testimony that the veteran had expressed 
thoughts of suicide only two days prior to his death because 
he could not take the continued pain from his service-
connected disability.  The Board finds that the preponderance 
of the evidence establishes that the veteran killed himself 
at least in part due to the severe pain he experienced from 
his service-connected right lower extremity disability.  
Therefore, service connection for the cause of the veteran's 
death is in order.  


ORDER

Service connection for the cause of the veteran's death is 
granted.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

